Citation Nr: 1403132	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he submitted a November 2011 letter stating that he wished to cancel his hearing request.  The request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702 (2012).

The Board is reopening the claim.  It is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a skin disorder in June 1982.  This claim was denied in a July 1982 rating decision, and the Veteran did not appeal. 
       
2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim for a skin disorder.


CONCLUSIONS OF LAW

1. The July 1982 rating decision denying the claim for service connection for a skin disorder is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2. New and material evidence since the July 1982 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The Board is reopening and remanding the claim of service connection for a skin disorder on the basis of new and material evidence. Therefore, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior June 1994 denial of this claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Reopening of the Claim on the Basis of New and Material Evidence

This claim was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. § 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in June 1994, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 1994 rating decision denied the claim because the Veteran's "claimed condition ... [was] not shown during service or within any applicable presumptive period."  At the time of the denial, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private medical records. 

The Veteran submitted evidence of a diagnosis of chloracne as well as numerous skin surgeries subsequent to the June 1994 rating decision.  In light of this evidence, the Board finds new and material evidence has been submitted since the July 1982 denial of this claim. The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of this claim.


ORDER

The petition to reopen the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, because the Veteran has submitted new and material evidence.  Specifically, the Veteran submitted an October 1992 VA treatment record from the Tampa VA Medical Center (VAMC) which notes a diagnosis of chloracne at the Huntington VAMC.  Additionally, a February 1998 VA treatment record shows the Veteran was treated for potential Agent Orange exposure.  Therefore, the Board is remanding this claim to obtain the Veteran's VA treatment records from the Tampa and Huntington VAMCs prior to January 2001, and a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain: 

a) all VA treatment records from the Huntington VAMC dated prior to January 1, 2001.
b) all VA treatment records from the Huntington VAMC dated after January 1, 2013.
c) all VA treatment records from the Tampa VAMC dated prior to January 1, 2001.

Upload these records in separate computer files in Virtual VA.  

2. Arrange to obtain all records from Dr. Skaggs, as described by the Veteran's representative in his April 2010 VA Form 646.  Upload these records in separate computer files in Virtual VA.  As these are private treatment records, notify the Veteran that, while VA will assist him in obtaining these records, he is ultimately responsible for obtaining them.

3. After the above has been completed, schedule the Veteran for a skin diseases examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a skin disorder, to include chloracne and porphyria cutanea tarda, that is related to his period of active service, to include in-service exposure to herbicides.  The following considerations will govern the examination:

a. The claims folder, and a copy of this Remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his skin conditions, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished. 

b. The examiner is advised:

* The Veteran is presumed by law to have been exposed to herbicides during service in Vietnam;

* The Veteran alleges that he developed a skin disorder in Vietnam, and that his current skin symptoms are the same as those he had in Vietnam; and

* Huntington VAMC treatment records show the Veteran has had multiple surgical skin procedures.  See Problem Lists printed on February 15, 2012.

c. The examiner must answer the following questions:

(i) Does the Veteran currently have chloracne or porphyria cutanea tarda?  If yes, was the Veteran's chloracne or porphyria cutanea tarda manifested within one year after discharge from service?  In no, is the Veteran's chloracne or porphyria cutanea tarda related to his period of active service, to include his in-service exposure to herbicides? (The Veteran's exposure to herbicides is presumed by law.) 

(ii) Does the Veteran currently have a skin disorder other than chloracne or porphyria cutanea tarda?  If yes, are any of the Veteran's currently diagnosed skin disorders related to his period of active service, to include his in-service exposure to herbicides? 

A fully explained explanation must be provided for any opinion or conclusion expressed. 

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

3. Then readjudicate the claim for service connection for a skin disorder, to include as due to herbicide exposure, on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


